Title: From George Washington to Paul-François-Jean-Nicolas, comte de Barras, 15 August 1781
From: Washington, George
To: Barras, Paul-François-Jean-Nicolas, comte de


                        
                            P.S.
                             Augt 15th 1781.
                        
                        The sentiments contained in the foregoing letter perfectly accords with my opinion, and I am more inclined to
                            adopt them, as we have seen in the British Gazettes accounts of a Squadron under the command of Admiral Digby said to be
                            intended to reinforce the British fleets in these Seas—Should this Squadron actually arrive—form a junction with Admiral
                            Rodney & Graves—and find the French Naval force seperated, it might, eventually, prove fatal to the fleets of his
                            most Christian Majesty commanded by the Count de Grasse & yourself—I cannot avoid repeating, therefore, in earnest
                            terms the request of the Count de Rochambeau that you would form the junction, & as soon as possible, with the
                            Count de Grasse in Chesapeak bay. With much respect I am Sir Yr most Obt Servt
                        
                            Go: Washington

                        
                    